Exhibit 10.2

NUVOX, INC.
SERIES D LOAN PROGRAM

        1.      Purpose. The purpose of the NuVox, Inc. (the "Company") Series D
Loan Program (the "Loan Program") is to provide a means by which Participants
may facilitate the purchase of their pro rata shares of Units pursuant to the
Company's Offering referred to below.

        2.      Definitions. As used herein, and in the documents attached
hereto, the following terms shall have the following meanings:

           (a)        Cause.     The term “Cause” shall mean (i) the willful and
continued failure by a Participant to substantially perform his or her duties
with the Company (other than any such failure resulting from incapacity due to
physical or mental illness), or (ii) the willful engaging by the Participant in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise. For purposes of this definition, no act, or failure to
act, shall be deemed “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company.


           (b)        Board.     The term "Board" shall mean the Board of
Directors of the Company.


           (c)        Committee.      The term “Committee” shall mean the
Compensation Committee of the Board or other committee of the Board selected to
administer this Plan which shall consist of not less than two non-employee
members of the Board.


           (d)        Disability.     Except as otherwise provided by the
Committee, a Participant shall be considered to have a “Disability” during the
period in which he or she is unable, by reason of a medically determinable
physical or mental impairment, to carry out his or her duties with the Company,
which condition, in the discretion of the Committee, is expected to have a
duration of not less than 120 days.


           (e)        Fair Market Value.     The term "Fair Market Value" of
Company stock shall mean the fair market value per share of such stock, as
reasonably determined in good faith by the Committee.


           (f)        Good Reason.      The term “Good Reason” shall mean: (i) a
material reduction in compensation or in aggregate benefits without the
Participant’s consent; provided, that the Company may at any time amend, modify,
suspend or terminate any bonus, incentive compensation or other benefit plan or
program provided to the Participant for any reason and without the Participant’s
consent if such modification, suspension or termination is consistently applied
to all similarly situated employees and does not violate the express terms of an
employment agreement or other arrangement with the Participant; (ii) a material
reduction in the Participant’s title, status, authority or responsibility at the
Company; or (iii) the Participant has been notified that his or her principal
place of work will be relocated by a distance of fifty (50) miles or more from
his or her current principal place of work and the Participant has not consented
to the relocation.


           (g)        Loan Application Form.     The term “Loan Application
Form” shall mean the Loan Application Form, in substantially the form of Exhibit
A attached hereto, which a Participant must complete and return to the Company
for purposes of determining the loan amount requested by the Participant.


           (h)        Offering.     The term "Offering" shall mean the Company's
2001 offering of an aggregate of up to 66,666,667 Units.


           (i)        Participant.     The term “Participant” shall mean any
employee of the Company (or certain former employees rendering services in a
consulting or outside advisor capacity, as determined by the Committee) on the
closing date of the Offering holding shares of common stock or preferred stock
of the Company immediately prior to the Offering.


           (j)        Pledge Agreement.     The term “Pledge Agreement” shall
mean the Pledge Agreement, in substantially the form of Exhibit B attached
hereto, which secures a Participant’s obligations under the Promissory Note by
providing the Company with a security interest in shares of Series D Preferred
acquired by such Participant in the Offering with the proceeds of a loan under
the Loan Program.


           (k)     Promissory Note. The term "Promissory Note" shall mean the
Promissory Note, in substantially the form of Exhibit C attached hereto, which
evidences a loan to a Participant under the Loan Program.


           (l)        Required Loan Documents.     The term "Required Loan
Documents" shall mean, in respect of a Participant, such Participant's: (i) Loan
Application Form, (ii) Promissory Note, (iii) Pledge Agreement and (iv) stock
power attached to the Pledge Agreement.

--------------------------------------------------------------------------------

1

           (m)        Retirement.     The term “Retirement” shall mean the
occurrence of a Participant’s date of termination under circumstances that
constitute such Participant’s retirement at normal retirement age under the
terms of the qualified retirement plan of the Company that is extended to the
Participant immediately prior to the Participant’s date of termination or, if no
such plan is extended to the Participant on his or her date of termination,
under the terms of any applicable retirement policy of the Company.


           (n)        Series B Preferred.     The term “Series B Preferred”
shall mean the Series B Preferred Stock, $0.01 par value per share, of the
Company.


           (o)        Series D Preferred.     The term “Series D Preferred”
shall mean the Series D Convertible Preferred Stock, $0.01 par value per share,
of the Company to be issued in the Offering.


           (p)        Series D Warrant.     The term “Series D Warrant” shall
mean a five-year warrant issued in the Offering, which will entitle the holder
thereof to purchase one share of Series D Preferred at an exercise price of
$1.50 per share.


           (q)        Series E Preferred.     The term “Series E Preferred”
shall mean the Series E-1 through Series E-13 convertible preferred stock, $0.01
par value per share, of the Company to be issued on exercise of the Series E
Warrants.


           (r)        Series E Warrants.     The term “Series E Warrants” shall
mean warrants, expiring March 31, 2002, to be issued in the Offering, which will
entitle the holder thereof to purchase shares of various Series E Preferred.


           (s)        Units.     The term "Units" shall mean the Units offered
in the Offering, each consisting of one share of Series D Preferred, a Series D
Warrant and Series E Warrants.


        3.      Administration of Loan Program. The Loan Program shall be
administered by the Committee. The Committee shall have plenary authority to:
(a) interpret and construe the provisions of the Loan Program and the Required
Loan Documents, (b) prescribe, amend and rescind rules relating to the Loan
Program, (c) determine the terms and provisions of the Required Loan Documents
(which need not be identical), (d) employ agents, attorneys, accountants or
other persons for such purposes as the Committee considers necessary or
desirable and (e) make all other determinations which the Committee believes are
necessary or advisable for the proper administration of the Plan. The
Committee’s determination on matters relating to the Loan Program shall be final
and conclusive on the Company and all Participants. In addition, the Committee
may authorize one or more of its members or any officer of the Company to
execute and deliver documents and perform other administrative acts pursuant to
the Loan Program.

        4.      Purchase Loans. The Committee may extend loans to Participants
in an amount that shall not exceed 100% of the purchase price of the
Participant’s pro rata share of Units to which he or she is entitled pursuant to
the Offering, less any portion of the purchase price for which such Participant
has elected to make a cash investment in connection with the Offering. The
proceeds of the loans shall be used solely for the purpose of purchasing Units.

        5.      Procedure.

        (a)      In order to effectuate a loan under the Loan Program, a
Participant must complete and return the Required Loan Documents to the Company
prior to, or concurrently with, his or her delivery of subscription documents
for Units. Upon receipt and approval by the Committee of the Required Loan
Documents submitted by the Participant, which approval shall be in the sole
discretion of the Committee, the Committee shall extend to such Participant a
loan in the amount indicated on line 6 of the Participant’s Loan Application
Form, subject to the terms set forth in the Required Loan Documents and
described herein.

        (b)      In the event the Committee does not approve a requested loan,
due to failure to properly execute the Required Loan Documents or otherwise, the
Committee shall promptly provide the Participant with notice setting forth the
reason(s) why his or her loan request is being rejected and whether the
Participant may resubmit his or her request for a loan.

        (c)     Loans will be made to a Participant by crediting the amount of
such loan against the purchase price of the Units which the Participant is
purchasing. The Company shall promptly notify the Participant of the Committee’s
approval of his or her loan.

        6.      Promissory Note. Each loan shall be evidenced by a Promissory
Note. The principal balance of each loan shall accrue interest at a rate equal
to the mid-term applicable federal rate in effect on the date the loan is made,
compounded semiannually.



--------------------------------------------------------------------------------

2

        7.      Pledge of Shares. Each Participant shall enter into a Pledge
Agreement, which provides the Company with a security interest in all of the
Series D Preferred purchased by such Participant in the Offering with the
proceeds of a loan from the Loan Program.

        8.      Escrow of Series E Preferred. Upon exercise of any Series E
Warrants prior to full satisfaction of a Participant’s loan, such Participant
shall be required to deliver to the Company a stock power in respect of the
shares of Series E Preferred to be issued upon exercise, executed by the
Participant in blank. Certificates representing the shares of Series E Preferred
for which the Series E Warrants are being exercised shall be registered in the
name of the Participant and, along with the accompanying stock power, deposited
with the Secretary of the Company. In the event a loan is not repaid in full
when due, as provided in the Promissory Note, and the value of the shares of
Series D Preferred pledged to secure such payment is less than the amount
required to repay the unpaid principal and accrued interest of the loan in full,
a percentage of any shares of Series E Preferred issued upon exercise of the
Series E Warrants equal to the unpaid percentage of the loan (the “Unpaid
Percentage”) shall be forfeited and canceled upon issuance by the Company to the
Participant of a percentage of each of the forms of consideration delivered by
the Participant in payment for such forfeited and canceled shares of shares of
Series E Preferred equal to the Unpaid Percentage. Any shares of Series E
Preferred remaining in escrow after application of this Section 8 shall be
distributed to the Participant.

        9.      Compliance With Applicable Laws. The Loan Program and the loans
granted hereunder shall be construed in accordance with the laws of the Sate of
Missouri, without giving effect to principles of conflicts of laws.

        10.      Miscellaneous.

           (a)     The Committee shall have plenary authority to amend the Loan
Program from time-to-time; provided, however, that no such amendment which
adversely affects the Participant with respect to any loans outstanding prior to
the adoption of such amendment shall apply to such outstanding loans unless
required by applicable law.


           (b)     The provision of a loan under the Loan Program shall not
confer upon a Participant the right to continue as an employee or service
provider in any capacity with the Company, or interfere in any way with the
rights of the Company to terminate such Participant’s status as an employee or
service provider.


           (c)     Records of the Company shall be conclusive for all purposes
under this Loan Program, unless determined by the Committee to be incorrect.


           (d)     If any provision of the Loan Program, or any Required Loan
Document, is declared by a court of competent jurisdiction to be illegal,
invalid or unenforceable for any reason whatsoever, such illegality, invalidity
or unenforceability shall not affect the balance of the terms and provisions of
the Loan Program and the Required Loan Documents, which terms and provisions
shall remain binding and enforceable.


           (e)     Whenever any notice is required or permitted under this Loan
Program or the Required Loan Documents, such notice must be in writing and
personally delivered or sent by mail or delivery by a nationally recognized
courier service. Any notice required or permitted to be delivered under the Loan
Program or any Required Loan Document shall be deemed to be delivered on the
date on which it is personally delivered, or, if mailed, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it, or, if by courier, seventy-two (72) hours after it is
sent, addressed to the person who is to receive it. For purposes of the Loan
Program and the Required Loan Documents, the address of each Participant shall
be the address specified on such Participant’s Loan Application Form, and the
address of the Company shall be as follows:



  NuVox, Inc.
Attention: Secretary
16090 Swingley Ridge Road, Suite 500
Chesterfield, Missouri 63017



The Company or the Participant may change, at any time and from time-to-time, by
written notice to the other, the address that it or he or she had previously
specified for receiving notices by submitting such change in accordance with the
notice procedure set forth in this Subsection 10(e).

           (f)     Any person entitled to notice under the Loan Program or any
Required Loan Document may waive such notice.


           (g)     The Loan Program shall be binding upon the Participant and
his or her legal representatives, heirs, legatees and distributees, and upon the
Company and its successors and assigns.

--------------------------------------------------------------------------------

3

           (h)     All expenses incident to the administration, termination or
protection of the Loan Program, including, but not limited to, legal and
accounting fees, shall be paid by the Company; provided, however, the Company
may recover any and all damages, fees, expenses and costs arising out of any
actions taken by the Company to enforce its rights under the Loan Program or any
Required Loan Document.

Effective Date: August 23, 2001.






--------------------------------------------------------------------------------

4

EXHIBIT A
LOAN APPLICATION FORM

1.     Name of Loan Applicant:

2.     Address of Loan Applicant:

3.     Number of Units Applicant is Purchasing
(refer to your Offer Letter to determine)
maximum number of Units you may purchase
based on your pro rata share of the ffering)

4.     Aggreggate Purchase Price of Units Being
Purchased (multiply number of Units specified
in #3 by $1.50)

5.     Amount of Cash Investment (if any) by
Participant to Purchase Units

6.     Amount of Loan Requested (as determined
by subtracting#5 from #4) _____________________________________

_____________________________________




________________________________ Units



           $_____________________


            $_____________________


           $_____________________

Applicant acknowledges:

 * That applicant has reviewed, understands and agrees to be bound by all of the
   terms of the Loan Program and the Required Loan Documents;
   
   
 * That this loan will be secured by a pledge of the shares of Series D
   Preferred received in connection with the purchase of Units by applicant with
   the proceeds of the loan, subject to the terms and provisions set forth in
   the Loan Program, until the loan is repaid in full; and
   
   
 * Two-thirds of the principal and interest on the loan will be without
   recourse, with the remaining one-third of the principal and interest full
   recourse.

APPLICANT:

___________________, 2001


--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

5

EXHIBIT B
PLEDGE AGREEMENT

        THIS PLEDGE AGREEMENT (the “Pledge Agreement”) is made and entered into
as of the ___ day of ________, 2001, by and between NuVox, Inc., a Delaware
corporation (the “Company”), and the undersigned (“Pledgor”).

WITNESSETH

        WHEREAS, pursuant to the NuVox, Inc. Series D Loan Program (the “Loan
Program”), in connection with Pledgor’s purchase of certain Units pursuant to
the Company’s Offering, Pledgor is delivering a promissory note dated as of the
date hereof (the “Note”) in full [or partial payment] of the purchase price for
the Units purchased by Pledgor; and

        WHEREAS, the Company requires that the Note be secured by a pledge of
the shares of Series D Preferred received in connection with the Units which are
purchased by Pledgor with the proceeds of the Note (collectively referred to
herein as the “Pledged Stock” unless otherwise referred to separately);

        NOW, THEREFORE, in consideration of the Company’s acceptance of the Note
as full or partial payment for the Units purchased by Pledgor, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

        1.      Loan Program. This Pledge Agreement is subject to all of the
terms and conditions set forth in the Loan Program. All capitalized terms not
otherwise defined in this Pledge Agreement shall have the meaning ascribed to
them in the Loan Program or the Note.

        2.      Security Interest. Pledgor hereby pledges, assigns, grants,
transfers and delivers to the Company a security interest (the “Security
Interest”) in (a) the Pledged Stock, (b) any liquidation preference paid upon
the Pledged Stock prior to the return of the Pledged Stock pursuant to Section
13 hereof and (c) any securities issued by the Company upon conversion or
adjustment of the Pledged Stock (as described in Sections 6 and 7 hereof) prior
to the return of the Pledged Stock pursuant to Section 13 hereof (collectively,
the “Collateral”).

        3.      Deposit of Collateral. Until full satisfaction of the Note, the
Collateral shall be held in escrow pursuant the following provisions.

          (a)      Upon purchase of the Units, certificates representing the
shares of Series D Preferred included in the Units which were purchased with the
proceeds of the Note shall be registered in the name of Pledgor and deposited
with the Secretary of the Company (“Escrow Holder”). Along with a fully-executed
copy of this Pledge Agreement, Pledgor shall deliver to the Company a stock
power in the form attached hereto as Attachment A, executed by Pledgor in blank
for use in transferring all, or a portion of, such shares of Series D Preferred
(and any shares received upon conversion or adjustment thereof prior to the
termination of this Pledge Agreement) to the Company if, and when, required
pursuant to this Pledge Agreement upon an Event of Default (as defined in the
Note). The stock power will be deposited with the Escrow Holder.


          (b)      Certificates representing any security issued as a result of
a conversion or adjustment of the Pledged Stock (as described in Sections 6 and
7 hereof) prior to the return of the Pledged Stock pursuant to Section 13 hereof
shall be deposited with the Escrow Holder.


          (c)      The Collateral shall be held by the Escrow Holder in strict
accordance with the terms and conditions of this Pledge Agreement and applicable
law. Pledgor and the Company mutually agree that the Escrow Holder shall not be
liable to any party to this Pledge Agreement (or to any other party) for any
actions or omissions unless the Escrow Holder is grossly negligent or
intentionally fraudulent in carrying out the duties of the Escrow Holder under
this Pledge Agreement and the Company shall hold the Escrow Holder harmless from
any and all liability and expenses incurred as a result of acting as the Escrow
Holder hereunder. The Escrow Holder may rely upon any letter, notice or other
document executed by any signature purported to be genuine and may rely upon the
advice of counsel and obey any order of any court with respect to the
transactions contemplated by this Pledge Agreement.


        4.      Voting; Exercise. During the term of this Pledge Agreement, for
so long as no Event of Default shall have occurred, Pledgor shall have the sole
and absolute right to vote the Pledged Stock and any other securities received
upon conversion or adjustment thereof.

        5.      Liquidation Preference. In the event Pledgor is entitled to
receive a liquidation preference on the Pledged Stock prior to the return of the
Pledged Stock pursuant to Section 13 hereof, such liquidation preference shall
be held in escrow in accordance with the terms of this Pledge Agreement.

--------------------------------------------------------------------------------

6

        6.      Conversion of Preferred Stock. Prior to full satisfaction of the
Note, Pledgor may convert any shares of Series D Preferred subject to this
Pledge Agreement into common stock in accordance with his or her conversion
rights associated therewith; provided, however, such shares of common stock
received pursuant to the conversion shall be subject to the terms of this Pledge
Agreement in the same manner as the Pledged Stock originally pledged hereunder.
While held in escrow, all cash dividends paid on the Pledged Stock shall be paid
and/or delivered to Pledgor free and clear of the terms of this Pledge
Agreement.

        7.      Adjustments. If, during the term of this Pledge Agreement, any
share dividend, reclassification, readjustment, or other change is declared or
made in the capital structure of Company, all new, substituted, and additional
shares, or other securities, issued with respect to the Pledged Stock by reason
of any such change shall be subject to the terms of this Pledge Agreement in the
same manner as the Pledged Stock originally pledged hereunder.

        8.      Presentations and Warranties. Pledgor represents and warrants as
follows:

          (a)      The Security Interest constitutes a valid and, upon delivery
of the certificates evidencing the Pledged Stock, first perfected security
interest in all of the Collateral for payment and performance of the Note.


          (b)      Except as provided herein, Pledgor will not create, incur or
suffer to exist any lien or encumbrance on the Collateral except the Security
Interest created hereunder.


          (c)      Pledgor shall take any and all actions reasonably necessary
to defend title to the Collateral against all persons and to defend the Security
Interest of the Company in the Collateral and the priority thereof against any
lien or encumbrance not expressly permitted hereunder.


        9.      Further Assurances. Pledgor agrees that at any time and from
time-to-time, Pledgor shall promptly execute and deliver all further instruments
and documents, and take all further action that the Company may reasonably
request, in order to perfect and protect the Security Interest granted hereby or
to enable the Company to exercise and enforce the rights and remedies hereunder
with respect to any Collateral.

        10.      Secretary of Company Appointed as Attorney-In-Fact. Pledgor
hereby irrevocably appoints the Secretary of the Company as Pledgor’s
attorney-in-fact, with full authority in the place and stead of Pledgor and in
his or her name or otherwise, from time-to-time in the Secretary’s discretion,
to take any action and to execute any instrument that the Company may deem
reasonably necessary or advisable to accomplish the purposes of this Pledge
Agreement.

        11.      No Disposition. During the term of this Pledge Agreement,
Pledgor shall not sell or otherwise dispose of the Collateral or any interest
therein; provided, however, that, subject to any limitations imposed in any
shareholders’ agreement, registration rights agreement or shareholders’
agreement which may apply with respect to the Collateral, the Collateral may be
sold in whole or part provided the proceeds from such sale or disposition of the
Collateral are used to pay off the Note in full, or should the proceeds from
such sale or disposition of the Collateral be insufficient to pay off any
remaining balance of the Note, provided that Pledgor immediately pays off the
remaining balance of the Note with funds from other sources and, prior to any
such sale or disposition of the Collateral, provides the Company with sufficient
evidence of the availability of such other funds, which the Company shall
determine in its sole discretion whether such other funds are in fact
“sufficient” to pay off the remaining balance. In the event Pledgor disposes of
the Collateral in contravention of this Section 11, the Security Interest of the
Company shall continue in such Collateral notwithstanding such disposition.

        12.      Remedies Under Default. If, upon or after the occurrence of an
Event of Default, the Company elects to exercise remedies under this Pledge
Agreement, then upon thirty (30) days’ advance notice to the Pledgor, the
Company shall have the following rights with respect to the Collateral:

          (a)      The Company may, in its sole and absolute discretion, direct
the Escrow Holder to transfer in the name of the Company Collateral then held in
escrow in an amount sufficient to satisfy the outstanding obligations under the
Note.


          (b)      The Company may exercise (in compliance with all applicable
securities laws) in respect of the Collateral, and in addition to other rights
and remedies provided herein or otherwise available, all the rights and remedies
of a secured party after default under the Uniform Commercial Code in effect in
the State of Missouri at that time.


          (c)      The Company may sell the Collateral, subject to the
requirements of any applicable federal or state law, at a public or private sale
after giving Pledgor any notices of notification as required by law.


          (d)      Any cash proceeds received by the Company in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral, and any other cash proceeds held in escrow, shall be applied as
follows:


--------------------------------------------------------------------------------

7

          (i)     To the extent necessary, proceeds shall be used to satisfy any
of the outstanding obligations under the Note; and


          (ii)      Any surplus of cash or cash proceeds remaining after
application of clause (i) shall be reassigned and delivered to Pledgor pursuant
to Section 13 hereof.


        13.      Return of Collateral and Termination of Pledge Agreement. This
Pledge Agreement shall terminate only upon the payment in full of the Note. Upon
such termination, the Escrow Holder shall deliver to Pledgor all Collateral (if
any) as shall not have been sold or otherwise applied by the Company to satisfy
Pledgor’s obligations hereunder, and Pledgor shall be discharged of all further
obligations under this Pledge Agreement.

        14.      Waivers and Authorizations of Pledgor. Pledgor waives any right
to require the Company to proceed against any person, to proceed against or
exhaust any collateral, or to pursue any other remedy in its power before
proceeding against Pledgor in order to enforce the terms of this Pledge
Agreement.

        15.      Governing Law. This Pledge Agreement, and the rights and
obligations of the parties hereto, shall be governed by and construed in
accordance with the laws of the State of Missouri, without giving effect to
principles of conflicts of laws.

        16.      Notices. All notices provided for by this Pledge Agreement
shall be made in writing pursuant to procedure set forth in the Loan Program.

        17.      Amendment. This Pledge Agreement may be amended or altered only
by the execution of a written instrument by Pledgor and Company.

        18.      Continuing Security Interest; Assignment. This Pledge Agreement
shall create a continuing security interest in the Collateral and shall (a)
remain in full force and effect until termination as provided in Section 13
hereof, (b) be binding upon Pledgor, the Company and their respective
successors, transferees and assigns, and (c) inure, together with the rights,
powers and remedies of Pledgor and the Company hereunder, to the benefit of
Pledgor, the Company and their respective successors, transferees and assigns,
as the case may be. Pledgor shall not have the right to assign his or her rights
or delegate his or her obligations under this Pledge Agreement, or any interest
therein, without the express written consent of the Company.

        19.      Survial of Representations. All representations and warranties
of Pledgor contained in this Pledge Agreement shall survive the execution and
delivery of this Pledge Agreement.

        20.      Time is of the Essence; No Waiver; Cumulative Remedies. Time
and exactitude of each of the terms, obligations, covenants and conditions of
this Pledge Agreement are hereby declared to be of the essence. No failure on
the part of the Company to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy by the Company
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

        IN WITNESS WHEREOF, the parties have executed this Pledge Agreement as
of the day and year first above written.

NUVOX, INC.

______________________________
Name:
Title:

PLEDGOR

___________________________________
Pledgor's Signature

___________________________________
Pledgor's Name (type or print)




--------------------------------------------------------------------------------

8

Attachment A

STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE

        FOR VALUE RECEIVED, and pursuant to that certain Pledge Agreement by and
between the undersigned and the NuVox, Inc., a Delaware corporation (“Company”),
dated as of __________________________ (the “Agreement”), the undersigned hereby
sells, assigns and transfers unto ______________________________________,
________________ shares of Series D Convertible Preferred Stock of the Company,
standing in the undersigned’s name on the books of the Company represented by
Certificate No(s). ________ delivered herewith (and, in the event such shares
have been converted or adjusted prior to termination of the Agreement, such
different or additional shares of stock issued upon such conversion or
adjustment) and does hereby irrevocably constitute and appoint the Secretary of
the Company as the undersigned’s attorney-in-fact, with full power of
substitution, to transfer the said stock on the books of the Company. THIS STOCK
POWER AND ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT.

Dated: _______________________, 2001
             _______________________________
             (Signature)

             _______________________________
             (Please Print Name)

INSTRUCTIONS:  Please do not fill in any blanks other than the signature line
and the line on which you print your name.

--------------------------------------------------------------------------------

9

EXHIBIT C
PROMISSORY NOTE

        FOR VALUE RECEIVED, the undersigned (“Borrower”) promises to pay to the
order of NuVox, Inc. (the “Company”), at its office at 16090 Swingley Ridge
Road, Suite 500, Chesterfield, Missouri 63017, the principal amount of
__________________________(the “Principal Amount”), with interest on the unpaid
Principal Amount compounded semiannually at the rate of ____________%. This note
(“Note”) is issued under, and subject to, the terms of the NuVox, Inc. 2001 Loan
Program as in effect on the date hereof (the “Loan Program”). All capitalized
terms not otherwise defined in this Note shall have the meaning ascribed to them
in the Loan Program.

        1.      Payment of Principal and Interest.

          (a)      If not sooner paid, the entire Principal Amount, and all
accrued and unpaid interest thereon, shall be due and payable in lump sum on the
Maturity Date, which is the earlier of: (i) _________________, 2006, (ii) the
date on which Borrower’s employment or consulting is either involuntarily
terminated by the Company for Cause or voluntarily terminated by Borrower for
reason other than for death, Disability, Retirement or Good Reason (iii) the
date on which the Company elects to exercise its rights pursuant to Section 5
hereof as a result of an Event of Default (as defined below) and (iv) the date
on which Borrower receives payment of a liquidation preference on the shares of
Series D Preferred subject to the Pledge Agreement; provided, however, that if
such Maturity Date shall fall on a Saturday, Sunday or public holiday (any other
day being a “Business Day”), such Maturity Date shall be deemed to be the next
succeeding Business Day.


          (b)      Borrower may prepay all or any portion of this Note at any
time and from time-to-time prior to the Maturity Date without premium or
penalty.


          (c)      The Principal Amount and any outstanding interest accrued
thereon may be repaid either (i) in cash, (ii) by the surrender of shares of
stock of the Company, valued for this purpose at the Fair Market Value on the
date of repayment.


          (d)      Each payment of Borrower shall be applied to the extent of
the available funds from such payment in the following order: (i) first to the
outstanding interest which has accrued on the non-recourse portion of the Note,
(ii) then to the outstanding non-recourse portion of the Principal Amount, (iii)
then to the outstanding interest which has accrued on the recourse portion of
the Note and (iv) lastly to the outstanding recourse portion of the Principal
Amount.


        2.      Recourse. Two-thirds of the Principal Amount evidenced by this
Note, and any interest accrued thereon, shall be without recourse to Borrower.
One-third of the Principal Amount evidenced by this Note, and any interest
accruing thereon, shall be full recourse to Borrower, in which case the Company
shall have the rights described in Section 5(c) hereof with respect to such
recourse portion of the Note.

        3.      Pledged Collateral. Pursuant to a certain Pledge Agreement dated
as of the date hereof between Borrower and the Company, Borrower’s obligations
under this Note are secured by a security interest granted to the Company in all
right, title and interest of Borrower in the Series D Preferred acquired with
the proceeds of the loan evidenced hereby, as described in the Pledge Agreement.

        4.      Event of Default. An “Event of Default” as used herein shall be
any or all of the following: (a) failure of Borrower to pay within ten (10) days
after receipt from the Company of a written demand for payment after Borrower
has failed to pay when due any portion of the loan evidenced by this Note or (b)
the failure of Borrower to keep or perform any covenant, agreement or condition
contained in this Note, the Pledge Agreement or the Loan Program if such failure
is not cured within ten (10) days after Borrower received written notice from
the Company containing a reasonable description of such default.

        5.      Remedies Upon Event of Default. Upon the occurrence of any Event
of Default:

          (a)      At the option of the Company, the outstanding Principal
Amount and interest accrued thereon shall become immediately due any payable
without notice or demand on the part of the Company;


          (b)     The Company shall be entitled to exercise any and all rights
to which it is entitled under the Pledge Agreement and this Note; and


          (c) With respect to the recourse portion of the Note, as described in
Section 2 hereof, the Company shall have, in addition to its rights and remedies
under this Note and the Pledge Agreement (and without written notice and without
presentment, demand, protest, notice of protest or dishonor or any other notice
of default of any kind), full recourse against any real, personal, tangible or
intangible assets of Borrower, and may pursue any legal or equitable remedies
that are available with respect to such recourse obligation.


--------------------------------------------------------------------------------

10

        6.      Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Missouri, without giving effect to
principles of conflicts of laws.

        7.      Waiver. Borrower waives presentment for payment, demand, notice
of demand, notice of nonpayment or dishonor, protest and notice of protest of
this Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note. Borrower hereby
agrees that failure of the Company to exercise any of its rights hereunder in
any instance (including, but not limited to, the Company’s rights upon the
occurrence of an Event of Default) shall not constitute a waiver thereof in that
or any other instance.

        8.      Severable Provisions. Every provision of this Note is intended
to be severable. If any term or provision hereof is declared by a court of
competent jurisdiction to be illegal, invalid or unenforceable for any reason
whatsoever, such illegality, invalidity or unenforceability shall not affect the
balance of the terms and provisions hereof, which terms and provisions shall
remain binding and enforceable.

        IN WITNESS WHEREOF, the undersigned has executed this Note as of the
date first above written.

________________, 2001
Date of Note BORROWER
_______________________________
Borrower's Signature


_______________________________
Borrower's Name (type or print)






--------------------------------------------------------------------------------

11